internal_revenue_service department on uniform issue list no washington dc contact person telephone numbe no op e ep t in reference to date att'n legend company a company b company c company d company e partnership f partnership g partnership h plan x state dear this is in response to a ruling_request dated submitted by your authorized representative for rulings under sec_409 of the internal_revenue_code code in support of your ruling_request your authorized representative has presented the following facts company a sponsors and maintains a defined_contribution_plan that includes an employee stock ownership feature as defined in sec_4975 company a is actively_traded on the new york stock exchange the common_stock of of the code plan x 9s page companies b company c is d and e are wholly owned subsidiaries of company a a wholly owned subsidiary of company b partnership f will engage in the activities of producing partnership f will be formed as advertising marketing circulating and distributing catalogs for company a a limited_partnership under the laws of state y partnership_interest in partnership f and company c will hold a limited_partnership_interest partnership f will be owned percent in total by companies b and cc company b will hold a general_partnership g will engage in the activities of a purchasing company for company a with regard to non-inventory items partnership g will be formed as company a will hold a general_partnership laws of state y interest in partnership g and company d will hold a limited_partnership_interest total by companies a and d a limited_partnership under the partnership g will be owned percent in partnership h will engage in the activities of a logistics a limited_partnership under the laws of state y services company for company a with regard to the distribution of inventory and non-inventory items as will hold a general_partnership interest in partnership h and company e will hold a limited_partnership_interest h will be owned percent in total by companies a and e partnership h will be formed partnership company a partnerships f g and h will elect for federal tax purposes be classified as to pursuant to b of the treasury regulations the regulations an association and thus a corporation based on the aforementioned facts and representations you have requested rulings that partnerships f g and h will be treated as corporations for purposes of determining whether partnerships f g company a are members of the same controlled_group_of_corporations for purposes of sec_409 purposes of sec_1563 incorporated by reference into sec_409 of the code to the extent and h _ and of the code and for shares of common_stock of company a will constitute employer_securities within the meaning of code sec_409 with respect to employees of partnerships f the employees of those entities may participate in plan x and h and thus g sec_4975 of the code defines an esop as a defined_contribution_plan which is sec_401 and which is designed to invest primarily in a stock_bonus_plan qualified under b page qualifying employer_securities term qualifying_employer_security as any employer_security within the meaning of sec_4975 defines the under sec_409 of the code the term employer_securities means common_stock issued by the employer or member of the same controlled_group which is readily tradeable on an established_securities_market sec_409 of the code defines the term controlled_group_of_corporations as having the same meaning as under sec_1563 and determined without regard to subsections a of sec_1563 e c under sec_1563 of the code one or more corporations will constitute a parent-subsidiary_controlled_group if stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or of the total value of shares of all classes of the stock of each corporation is owned by one or more of the other corporations and the common parent owns at least percent of the total value of shares of all classes of the stock of other corporations at least percent at least one of the sec_301_7701-2 of the regulations defines a sec_301_7701-2 provides that for purposes of a_trust or otherwise subject_to special treatment sec_301_7701-3 provides that a business corporation as an association as determined under sec_301_7701-3 sec_301_7701-2 and sec_301_7701-3 a business_entity is recognized for federal tax purposes that is not properly classified as under the code entity that is not classified as b and b through entity and can elect its classification for federal tax purposes partnerships formed under the laws of state y the definition of and elect their classification pursuant to the rules of sec_301_7701-3 and do not meet a corporation under sec_301_7701-2 g and_h may and h are state law limited a corporation under section therefore partnerships f partnerships f through is g an eligible an entity sec_301_7701-3 of the regulations provides the rules for making a classification election for domestic eligible entities that section provides that a domestic eligible_entity with two or more owners must make an election if classified as an association_taxable_as_a_corporation it desires to be the rules regarding the timing of making an election are set forth in sec_301_7701-3 of the regulations that a classification election is made on form_8832 they provide this page election must be filed within days of the intended effective date of the election we conclude that assuming partnerships f g and h filed form_8832 within the proper time frame and that the form was properly completed they will be classified as associations taxable as corporations for federal tax purposes its wholly owned subsidiaries own one hundred percent of the ownership_interest in partnerships f partnerships f controlled_group_of_corporations within the meaning of sec_1563 of the code company a stock satisfies the definition of employer_securities under sec_409 tradable on an established_securities_market company a stock held by plan x constitutes employer_securities within the meaning of sec_409 of the code with respect to the employees of partnership f partnership f and h may participate in plan x and h will be considered members of and h therefore company a and accordingly is readily since it and h thus g g g g a the employees of although partnership f g and h are considered members of company a’s controlled_group under sec_409 no inference should be drawn regarding whether partnership interests can qualify as employer_securities for purpose of other provisions of the code including sec_409 nor whether a partnership classified as a corporation is treated as the one described in this letter_ruling or an association_taxable_as_a_corporation for purposes other than and the above ruling is based on the assumption that plan x is qualified under sec_401 related trust is tax exempt under sec_501 all relevant times and e and the of the code at in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours poh hl hethte pe john g riddle jr chief employee_plans technical branch s page enclosures deleted copy of letter notice of intention to disclose cc
